Exhibit 10.22

LOGO [g69958g87k63.jpg]

 

DexCom, Inc.

6340 Sequence Drive

San Diego, CA 92121

  

Edwards Lifesciences, LLC

One Edwards Way

Irvine, CA 92614

May 5, 2009

On November 10, 2008, Edwards Lifesciences LLC (“Edwards”) and DexCom, Inc.
(“DexCom”) entered into a Collaboration Agreement (the “Agreement”), pursuant to
which DexCom, in part, agreed to undertake certain development obligations, and
Edwards agreed to fund DexCom’s development obligations related to an
in-hospital blood glucose monitoring system. Under the Agreement, DexCom’s
development obligations include, among other things, completion of clinical
trials for the first generation product under development to support an
application for regulatory approval (the “Clinical Trials”).

During the course of the collaboration, Edwards and DexCom have agreed that
Edwards will lead and fund a portion of the Clinical Trials. As a result,
Edwards’ development funding obligation to DexCom under the Agreement shall be
reduced by $1,500,000, which is the amount estimated to complete the relevant
portion of the Clinical Trials.

By signing below, each of Edwards and DexCom acknowledge that Edwards shall be
responsible for leading and funding a portion of the Clinical Trials, and that
Edwards’ development funding obligations to DexCom pursuant to the Agreement
shall be reduced by a total of $1,500,000 over the period from April 2009
through September 2009, which is equal to the costs to complete the portion of
the Clinical Trials for which Edwards shall be responsible. The parties
acknowledge that all other terms and conditions remain unchanged.

Acknowledged and Agreed,

 

Edwards Lifesciences LLC     DexCom, Inc.

/s/    John Kehl, Jr.

   

/s/    Terrance Gregg

By:   John Kehl, Jr.     By:   Terrance Gregg Title:   Corporate Vice President
    Title:   President & CEO Date:   May 5, 2009     Date:   May 5, 2009

6340 Sequence Drive

San Diego, CA 92121

858.200.0200    858.200.0201(fax)

www.dexcom.com